DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are patent eligible because it is impractical to perform the claimed invention in the human mind.
The examiner respectfully submits updated rejections in light of the amendments. The examiner respectfully reiterates that while the claims may include embodiments of overwhelming amounts of data, the broadest reasonable interpretation of the claims includes wherein “a plurality of supplier systems” may be only 2 systems, for example, while the “digital replica model simulations of real-time operation” are merely data sources used to perform the “determining optimum preventive maintenance” process. A human user can view a status page of supplier systems and readily determine scheduled maintenance activities to optimize routing, for example, by scheduling tractor-trailer service during an upcoming supplier manufacturing shutdown for cleaning or pending equipment failure based on a what-if analysis (i.e. simulation) after viewing status information, for example what-if one of two available tractor-trailers breaks down. The “simulation” process is claimed at a high level that does not require any particularly argued “plethora of” information quantities or processes that could not reasonably be performed in the human mind. The amended limitations are directed to specific data within the feeds and are considered insignificant extra-solution data gathering, such as data showing that a tractor-trailer is in use and the mileage from last service. The examiner further notes that scheduling preventive maintenance based on known information is a process of risk mitigation as it prevents scheduling of preventive maintenance activities when it may negatively effect supply chain routing, which is a business solution to a business problem using common computing technology, but is not a technical solution to a technical problem, nor does it improve the operation of a computer or any other technical field. The purpose of scheduling preventive maintenance is explicitly to mitigate the risk of unplanned equipment failure in any system or process, and is intimately connected to business operations. The implementation of an abstract idea using a computer without a practical application or significantly more is not considered patent eligible. The “selection” of the recommended route may be performed as a further mental process, and remains directed to risk mitigation of a business process, not a technical process or improvement to a computing device.
Regarding the rejections under 35 USC 102, the applicant argues that Cella fails to teach the amended limitations.
The examiner respectfully submits updated rejections below citing portions of Cella that expressly teach the amended limitations, see [0726] – [0744].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7, and 9 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite:
A computer-implemented method for supply chain order routing comprising: 
obtaining, by a processor, a digital replica model for each of a plurality of supplier systems;
receiving data feeds from each of the plurality of supplier systems wherein the data feeds are comprised of operational status and machine health status for each machine within the plurality of supplier systems; 
simulating real-time operation of each of the plurality of supplier systems based on the digital replica models and the data feeds; 
identifying a predicted change in capacity for a supplier system based, at least in part, on the simulating of real-time operation of each of the plurality of supplier systems; 
obtaining data associated with required throughput and quality for components from suppliers;
determining optimum preventive maintenance for different machines of suppliers based on the data associated with the required throughput and quality and the digital replica model simulations of real-time operation of each of the plurality of supplier systems; 
determining a supply chain routing for a component order based, at least in part, on the identification of the predicted change in capacity for the supplier system, and
selecting the supply chain routing for the component order based, at least in part, on the determination of the supply chain routing for the component order.
The highlighted limitations of the claims recite a process that could reasonable be performed in the human mind as a mental process of observation of known information and analysis based on the observed data. Alternatively, the recited process is a fundamental economic principle of mitigating the risk of supply chain problems by scheduling preventive maintenance at the most opportune times depending on the operations of the supplier systems. The “selection” of the recommended route may be performed as a further mental process, and remains directed to risk mitigation of a business process, not a technical process or improvement to a computing device.
This judicial exception is not integrated into a practical application because the only additional elements are directed to implementing the abstract idea using a computer, i.e. “by a processor” (MPEP 2106.05(f)), and insignificant extra-solution data gathering activities (MPEP 2106.05(g)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are directed to implementing the abstract idea using a computer (MPEP 2106.05(f)), and insignificant extra-solution data gathering activities (MPEP 2106.05(g)).
Claim 11 merely includes generic computer readable medium additional elements for storing the program.
Claim 17 merely includes additional generic computing hardware directed to the system that performs the abstract idea.
Dependent claims 2 – 7, 9, 10, 12 – 16, and 18 – 20 contain recitations directed to furthering the abstract idea, but there are no further additional elements claimed.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, and 9 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. (US 2021/0182996).

Regarding claim 1, Cella teaches:
A computer-implemented method for supply chain order routing comprising: 
obtaining, by a processor, a digital replica model for each of a plurality of supplier systems ([0018]); 
receiving data feeds from each of the plurality of supplier systems ([0018]) wherein the data feeds are comprised of operational status and machine health status for each machine within the plurality of supplier systems ([0721] – [0744]); 
simulating real-time operation of each of the plurality of supplier systems based on the digital replica models and the data feeds ([0068] – [0080]); 
identifying a predicted change in capacity for a supplier system based, at least in part, on the simulating of real-time operation of each of the plurality of supplier systems ([0018] – at least predicted maintenance requirements change capacity); 
obtaining data associated with required throughput and quality for components from suppliers ([0427] – [0428] capturing data related to acceptable quality and performance of supply chain entities);
determining optimum preventive maintenance for different machines of suppliers based on the data associated with the required throughput and quality and the digital replica model simulations of real-time operation of each of the plurality of supplier systems ([0441], [1264] teaches digital simulations of digital twins to determine scheduled maintenance at most cost effective times); 
determining a supply chain routing for a component order based, at least in part, on the identification of the predicted change in capacity for the supplier system (FIG. 19; [0334] - [0357]) and, 
selecting the supply chain routing for the component order based, at least in part, on the determination of the supply chain routing for the component order ([0357], [0525] – [0528], [0636] – [0637]).
Regarding claim 2, Cella teaches:
The computer-implemented method of claim 1, wherein the data feeds from each of a plurality of supplier systems comprise an Internet of Things data feed from each machine associated with each supplier in a supply chain network ([0018]).
Regarding claim 3, Cella teaches:
The computer-implemented method of claim 1, wherein the predicted change in capacity for the supplier system comprises a predicted reduction in production throughput or a predicted reduction in product quality ([0018] – at least predicted maintenance requirements change capacity).
Regarding claim 4, Cella teaches:
The computer-implemented method of claim 3, wherein determining the supply chain routing for the component order comprises determining an alternate supplier for assignment of the component order in place of a supplier associated with the predicted reduction ([0352], [0632]).
Regarding claim 5, Cella teaches:
The computer-implemented method of claim 1, wherein the predicted change in capacity for the supplier system comprises a predicted increase in production throughput, and wherein determining the supply chain routing for the component order comprises determining an appropriate supplier for assignment of the component order ([0544]).
Regarding claim 6, Cella teaches:
The computer-implemented method of claim 1, wherein the digital replica model simulations of real-time operation of each of the plurality of supplier systems provide predictions of throughput and quality for each component from each different supplier ([0351] – [0364]).
Regarding claim 7, Cella teaches:
The computer-implemented method of claim 1, further comprising determining a recommended delivery timeline for the component order based in part on the digital replica model simulations of real-time operation of each of the plurality of supplier systems ([0084]).
Regarding claim 9, Cella teaches:
The computer-implemented method of claim 1, further comprising: 
obtaining digital replica models of transportation systems associated with each of a plurality of suppliers; 
obtaining predicted weather data associated with a transportation period associated with the component order; 
simulating transport and delivery for the component order based in part on the digital replica models of the transportation systems and the predicted weather data; and 
determining modification to the supply chain routing for the component order based on the transport and delivery simulations ([0086] – [0091]).
Regarding claim 10, Cella teaches:
The computer-implemented method of claim 1, wherein identifying a predicted change in capacity for the supplier system further comprises identifying capabilities of each supplier using a cognitive system along with the simulation of real-time operations ([0474]).

Regarding claim 11, Cella teaches:
A computer program product for supply chain order routing, the computer program product comprising one or more computer readable storage devices and program instructions sorted on the one or more computer readable storage devices to:
obtain a digital replica model for each of a plurality of supplier systems ([0018]); 
receive data feeds from each of the plurality of supplier systems ([0018]) wherein the data feeds are comprised of operational status and machine health status for each machine within the plurality of supplier systems ([0721] – [0744]); 
simulate real-time operation of each of the plurality of supplier systems based on the digital replica models and the data feeds ([0068] – [0080]); 
identify a predicted change in capacity for a supplier system based, at least in part, on the simulating of operations of each of the plurality of supplier systems ([0018] – at least predicted maintenance requirements change capacity); 
obtain data associated with required throughput and quality for components from suppliers ([0427] – [0428] capturing data related to acceptable quality and performance of supply chain entities); 
determine optimum preventive maintenance for different machines of suppliers based on the data associated with the required throughput and quality and the digital replica model simulations of real-time operation of each of the plurality of supplier systems ([0441], [1264] teaches digital simulations of digital twins to determine scheduled maintenance at most cost effective times); 
determine a supply chain routing for a component order based, at least in part, on the identification of the predicted change in capacity for the supplier system (FIG. 19; [0334] - [0357]) and, 
select the supply chain routing for the component order based, at least in part, on the determination of the supply chain routing for the component order ([0357], [0525] – [0528], [0636] – [0637]).
Regarding claim 12, Cella teaches:
The computer program product of claim 11, wherein the data feeds from each of the plurality of supplier systems comprise an Internet of Things data feed from each machine associated with each supplier in a supply chain ([0018]).
Regarding claim 13, Cella teaches:
The computer program product of claim 11, wherein the predicted change in capacity for the supplier system comprises a predicted reduction in production throughput or a predicted reduction in product quality ([0018] – at least predicted maintenance requirements change capacity).
Regarding claim 14, Cella teaches:
The computer program product of claim 13, wherein determining the supply chain routing for the component order comprises determining an alternate supplier for assignment of the component order in place of a supplier associated with the predicted reduction ([0352], [0632]).
Regarding claim 15, Cella teaches:
The computer program product of claim 11, wherein the digital replica model simulations of real-time operation of each of the plurality of supplier systems provide predictions of throughput and quality for each component from each different supplier ([0351] – [0364]).
Regarding claim 16, Cella teaches:
The computer program product of claim 11, further comprising instructions to: 
determine a recommended delivery timeline for the component order based in part on the digital replica model simulations of real-time operation of each of the plurality of supplier systems ([0084]).

Regarding claim 17, Cella teaches:
A computer system for supply chain order routing, the computer systems comprising:
one or more computer processors ([0098]);
one ore more computer readable storage devices; and
computer program instructions stored on the computer readable storage devices comprising program instructions to:
obtain a digital replica model for each of a plurality of supplier systems ([0018]); 
receive data feeds from each of the plurality of supplier systems ([0018]) wherein the data feeds are comprised of operational status and machine health status for each machine within the plurality of supplier systems ([0721] – [0744]); 
simulate real-time operation of each of the plurality of supplier systems based on the digital replica models and the data feeds ([0068] – [0080]); 
identify a predicted change in capacity for a supplier system based, at least in part, on the simulating of operations of each of the plurality of supplier systems and a determination of supplier capabilities using a cognitive system ([0018] – at least predicted maintenance requirements change capacity); 
obtain data associated with required throughput and quality for components from suppliers ([0427] – [0428] capturing data related to acceptable quality and performance of supply chain entities); 
determine optimum preventive maintenance for different machines of suppliers based on the data associated with the required throughput and quality and the digital replica model simulations of real-time operation of each of the plurality of supplier systems ([0441], [1264] teaches digital simulations of digital twins to determine scheduled maintenance at most cost effective times); 
determine a supply chain routing for a component order based, at least in part, on the identification of the predicted change in capacity for the supplier system (FIG. 19; [0334] - [0357]) and, 
select the supply chain routing for the component order based, at least in part, on the determination of the supply chain routing for the component order ([0357], [0525] – [0528], [0636] – [0637]).
Regarding claim 18, Cella teaches:
The computer system of claim 17, wherein the data feeds from each of the plurality of supplier systems comprises an Internet of Things data feed from each machine associated with each supplier in a supply chain ([0018]).
Regarding claim 19, Cella teaches:
The computer system of claim 17, wherein the predicted change in capacity for the supplier system comprises one of: 
a predicted reduction in production throughput; 
a predicted reduction in product quality; and 
a predicted increase in production throughput ([0018] – at least predicted maintenance requirements change capacity).
Regarding claim 20, Cella teaches:
The computer system of claim 19, wherein determining the supply chain routing for the component order comprises determining an alternate supplier for assignment of the component order in place of a supplier associated with the predicted reduction in production throughput or the predicted reduction in product quality ([0352], [0632]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624